NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2454-20

DOUGLAS J. KLEIN,

          Plaintiff-Respondent,

v.

REBECCA FEIT-KLEIN,

     Defendant-Appellant.
_________________________

                   Submitted May 9, 2022 – Decided July 5, 2022

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FM-07-0297-17.

                   Lentz & Gengaro, LLP, attorneys for appellant
                   (Christopher P. Gengaro, of counsel and on the brief).

                   Respondent has not filed a brief.

PER CURIAM

          In an earlier unpublished opinion, we considered defendant Rebecca Feit-

Klein's appeal from a Family Part judge's denial of her Rule 4:50-1 motion to
vacate the default judgment of divorce (JOD) that was entered against her in

favor of plaintiff Douglas J. Klein. See Klein v. Feit-Klein (Klein I), No. A-

2786-18 (App. Div. May 15, 2020) (slip op. at 1-2). After reviewing the matter,

"[w]e affirm[ed] the denial of relief under Rule 4:50-1(a), but remand[ed] for a

more complete statement of reasons from the motion judge about the denial of

relief under Rule 4:50-1(f)." Id., slip op. at 2.

         In response to our remand, the motion judge entered an order on March

25, 2021 reasserting his denial of any further relief to defendant for the reasons

he placed on the record on the same date. On appeal from that order, defendant

now contends the judge abused his discretion by not granting her relief and

doing so without holding a plenary hearing.

         We have considered defendant's contentions in light of the record and the

applicable principles of law. We affirm the motion judge's order, except as to

the issue of the judge's original award of a credit to plaintiff for payment of the

parties' now emancipated children's college expenses. As to that issue, we are

again constrained to remand the matter to the motion judge for further

explanation because, despite our earlier remand, the judge did not address the

issue.




                                                                             A-2454-20
                                         2
                                        I.

      The facts relating to the parties and the earlier procedural history of this

matter that led to defendant being defaulted for her failure to file a case

information statement (CIS), the subsequent entry of the default JOD, and the

judge's orders addressing defendant's motions for relief, are well known to the

parties and set forth at length in our earlier opinion. Klein I, slip op. at 2-13.

They need not be repeated here for our purposes. Instead, we review our

directions to the motion judge and his response that culminated in the order now

under appeal.

      As we explained in our earlier opinion, it was unclear to us why, in

response to defendant's post judgment motion, the judge modified defendant's

obligations under the JOD to pay all of the parties' children's college expenses,

but he did not modify any of the other financial issues which, like the cost of

college, was based on defendant's failure to file a CIS. We also directed that the

judge explain why he still required defendant to reimburse plaintiff $93,684.44

towards the college expenses that plaintiff already paid, without allocating that

amount in accordance with his order granting defendant relief from judgment by

directing future college expenses be paid in accordance with the parties' income

ratio. We specifically explained the following:


                                                                            A-2454-20
                                        3
      We conclude that because the motion judge's oral
decision never addressed any issue other than education
expenses, we cannot address defendant's contentions on
appeal. For example, we note that in originally
determining that alimony was not warranted in the JOD,
the judge cited to the same reason for originally
requiring defendant to pay all of the educational
expenses – defendant's failure to file her CIS. Although
upon reconsideration, the judge found it was "unjust,
oppressive or inequitable" just to rely on her default for
education expense purposes, he never conducted the
same analysis when considering alimony or any of the
other issues addressed in the JOD. Without a more
complete explanation of the judge's decision as
required by Rule 1:7-4, we cannot perform our
appellate function. For that reason, we are constrained
to remand this issue to the motion judge for a more
expansive statement of reasons supporting his decision
to deny defendant further relief under Rule 4:50-1(f).

       We are also compelled to remand for clarification
of the motion judge's reasons for still requiring
defendant to reimburse plaintiff $93,684.44 for college
expenses after reopening the JOD to amend it to
provide for a reallocation of educational expense. The
judge's order amending the college expense does not
mention the original credit and why it was not subject
to the reallocation or, for that matter, why it had to have
been paid from defendant's equity in the home, rather
than the education funds, if warranted, especially since
the judge and plaintiff stated that education expenses
were to be paid from financial aid, then the funds,
before either party would be liable for education
expenses.
[Klein I, slip op. at 19-20 (emphasis added).]




                                                              A-2454-20
                            4
      In response to our remand, the motion judge, after considering the parties'

submissions1 and oral arguments, on March 25, 2021, placed his explanation on

the record for denying defendant's Rule 4:50-1(f) motion on the issues of

alimony, equitable distribution, attorney's fees, and health insurance coverage.

      As to alimony, the judge "w[as] not . . . inclined to grant relief under

[Rule] 4:50-1(f) [from] the provisions of the [JOD] that . . . denied alimony to

either party" because the record and plaintiff's credible testimony demonstrated

that the parties "lived a relatively modest lifestyle," as illustrated by their modest

vehicles and that they did not vacation frequently. He found that both parties

and their lifestyle demonstrated that they were "very dedicated" to their

children's development and education. Although he found that "there was some

income, . . . in looking at the more expansive reasons for . . . not finding that the

alimony issue was unjust, oppressive, or inequitable, [the judge] did not see in




1
   We glean from the record that no additional evidence was submitted to the
court after our remand. At the beginning of the motion judge's March 25, 2021
decision he states that he considered the parties' "written submissions with
respect to their positions on the remand and on October 23[], 2020, the [c]ourt
had heard oral argument on the issue of the remand." Defendant did not include
those submissions or the transcript from the oral argument. We assume she did
not include those items in her appendix because they contained no new evidence
and only referred to the parties' legal arguments and were excluded from the
appendix under Rule 2:6-1(a)(2).
                                                                                A-2454-20
                                          5
the record any basis to say that the consequences flowing from [defendant's]

neglect in providing the [CIS] was somehow unjust, oppressive or inequitable."

      Addressing equitable distribution, the motion judge reiterated his

findings, based on plaintiff's credible testimony, that defendant's inheritance

was not a marital asset, and that there were marital assets in the form of

retirement accounts and their marital residence. In applying the Rule 4:50-1(f)

standard, the judge explained that he did not see any "basis to exercise [his ]

discretion" to reconsider the JOD. He shared the following:

                   [T]he [c]ourt, in looking at applying the [Rule]
            4:50-1(f) standard, did not find . . . that there [was]
            something unjust, oppressive, or inequitable about
            parties who had, over the course of the marriage[,] . . .
            each contributed and each shared in the raising . . . of
            their children through school and high school and . . .
            into college and adulthood, where the nature of the
            assets or . . . any of the other detailed findings that . . .
            there was any[thing] unjust, oppressive, or . . .
            inequitable about an equitable distribution scheme that
            takes the assets and liabilities . . . and splits the equity
            50/50.

      Regarding the award of attorney's fees to plaintiff, the judge noted that he

"was guided by . . . Rule 5:3-5" and "made findings based on the evidence . . .

in the record before [him] with respect to . . . each of the factors under [the

Rule]." The judge reiterated his analysis of the factors and corresponding

findings that were placed on the record on June 11, 2018. He then considered

                                                                            A-2454-20
                                         6
his findings "from the perspective of Rule 4:50-1(f)" and noted that he "did not

find that there's anything unjust, oppressive, or inequitable about having granted

the fee award" to plaintiff. The judge explained as follows:

                  The . . . fee award was based . . . on hours spent,
            reasonable rates, and bringing the matter to fruition . . .
            and to some extent, . . . the greater weight the [c]ourt
            gave factor three may have a little more import with
            respect to . . . Rule [4:50-]1(f) analysis, because the
            [c]ourt did . . . make different findings with respect to
            the parties as to the good faith in which they had
            proceed[ed] during the matrimonial proceeding and
            found that . . . plaintiff here had essentially done that
            which was required and expected of him to do to move
            the case forward to a point where either it would go to
            consensual resolution . . . or a judicial determination.

                  And . . . the [c]ourt made the opposite finding
            with respect to . . . defendant, that even though given
            the multiple opportunities and . . . it was made clear the
            effect of continued . . . non-participation, that . . .
            defendant continued in that course.
                  ....
                  [T]he [c]ourt did not see . . . that . . . defendant
            had shown that there's anything unjust, oppressive, or
            inequitable about the even manner in which the [c]ourt
            had gone about reaching its determination. . . .

                  ....

                  So the [c]ourt did not see a basis to grant relief
            under . . . Rule 4:50-1(f) on the . . . legal fees.




                                                                            A-2454-20
                                        7
      As to health insurance, the motion judge noted that defendant did not

demonstrate that directing her to maintain health insurance coverage for the

unemancipated children through her employer with no contribution from

plaintiff was unjust, oppressive, or inequitable. He explained that he found that

the JOD provision fairly "strikes a balance between the two [parties and] their

responsibilities to the children's health insurance" because (1) the parties split

fifty/fifty for any unreimbursed medical costs, (2) the order directed plaintiff to

provide the supplemental coverage for dental and vision, and (3) if defendant

was later unable to provide health insurance coverage through her employer,

then plaintiff was solely responsible for providing health insurance, whether or

not he can obtain it through his employer and without contribution from

defendant.

      The judge did not address the credits awarded to plaintiff, particularly the

previously ordered $93,684.44 reimbursement to plaintiff for college education

expenses to be paid from defendant's equity in the home. Klein I, slip op. at 20.

      On the same day, the judge issued an order consistent with his oral

findings and noting that he "found no basis to further amend or reconsider any

portion of the [JOD] entered June 11, 2018, as modified by order dated[]

February 15, 2019." This appeal followed.


                                                                             A-2454-20
                                        8
                                       II.

      Initially, we must determine whether the motion judge complied with our

remand instructions. On remand, "[i]t is beyond dispute that a trial judge has

the responsibility to comply with pronouncements of an appellate court."

Tomaino v. Burman, 364 N.J. Super. 224, 232 (App. Div. 2003) (citing Reinauer

Realty Corp. v. Borough of Paramus, 34 N.J. 406, 415 (1961)). Adherence to

instructions on remand "precisely as it is written" is the "peremptory duty of the

trial court." Id. at 233 (quoting Jersey City Redevelopment Agency v. Mack

Props. Co. # 3, 280 N.J. Super. 553, 562 (App. Div. 1995)). While trial judges

have the "privilege[] to disagree," they are "bound to follow the rulings and

orders of the Appellate Division; they are not free to disregard them." Ibid.

(citing Kosmin v. N.J. State Parole Bd., 363 N.J. Super. 28, 40 (App. Div.

2003)).

      We conclude that the judge complied with our remand instructions except,

as already noted, as to the issue of the credit awarded to plaintiff. Given the

thoroughness of his oral opinion on remand, it seems that the failure to explain

this particular issue was an oversight. Nevertheless, we are constrained to

remand again for the explanation we requested in our earlier opinion as the

record is still unclear on how and under what standard the judge, as we


                                                                            A-2454-20
                                        9
previously stated, "requir[ed] defendant to reimburse plaintiff $93,684.44 for

college expenses after reopening the JOD to amend it to provide for a

reallocation of education expense" "and why [that credit] was not subject to the

reallocation or, for that matter, why it had to have been paid from defendant's

equity in the home, rather than the education funds." Klein I, slip op. at 20.

                                       III.

      As to the remaining issues, now that we have the benefit of the judge's

reasoning addressing the other economic issues, we can consider defendant's

challenge to the order denying her further relief. We do so applying the same

legal principles specifically set forth in our earlier opinion as related to our

review of the judge's denial of relief under Rule 4:50-1(f) from the default JOD

that was entered based on defendant's failure to file a CIS. Id., slip op. at 13-

16.   We only reiterate the burden was on defendant to "demonstrate the

circumstances are exceptional and enforcement of the judgment or order would

be unjust, oppressive or inequitable." Johnson v. Johnson, 320 N.J. Super. 371,

378 (App. Div. 1999). "[T]he correctness or error of the original judgment,"

however, "is ordinarily an irrelevant consideration." Pressler & Verniero,

Current N.J. Court Rules, cmt. 5.6.1 on R. 4:50-1(f) (2022).




                                                                           A-2454-20
                                      10
                                       A.

      On appeal, defendant now argues that "[w]hen a judgment [is] entered by

default, an application to vacate is 'viewed with great liberality, and every

reasonable ground for indulgence is tolerated to the end that a just result is

reached.'" In this regard, she contends that she "cured all defaults by filing her

CIS [with] all required documents, and filed her application to vacate the

[d]efault [JOD] within a mere thirty days," which "demonstrated that the terms

of the [d]efault [JOD] were extraordinarily unjust and inequitable." Defendant

asserts that the motion judge's failure to modify provisions of the JOD "was

erroneous and an abuse of discretion" and "should be vacated" because, as she

contends, she satisfied the criteria for vacating the JOD as to each economic

issue. We summarize her contentions by subject matter as follows.

                 Defendant's Pension and Retirement Account

      Defendant contends that this provision in the JOD is "onerous and

inequitable" because "[n]o consideration was given to the overall assets and

financial situations of the parties, and whether requiring [defendant] to give up

[fifty percent] of her [p]ension and 403(b) account represents a fair and just

equitable distribution of the assets." In addition, she contends that "[t]here is

also no way to determine whether [p]laintiff has properly accounted for all his


                                                                            A-2454-20
                                       11
retirement assets, and properly determined the portion of [defendant's]

retirement assets that are marital, as opposed to pre-marital and exempt."

                                     Alimony

      Defendant argues that she is entitled to alimony based on the disparity of

the incomes between the parties, their long-term marriage, and other

circumstances. She explains that she left her tenured position in October 1998,

after fourteen years of employment, to care for their youngest child who "was

born with critical health issues and needed extra care due to her disabilities."

According to defendant, the parties "jointly agreed that [defendant] should leave

her [employment] to take care of the children, while [p]laintiff continued to

work and provide for the family." Thereafter, she returned to work but the

"parties agreed that she should look for a job that provided the flexibility

necessary for her to continue to provide support for the children, especially

[their daughter]."

      According to defendant, her current yearly salary is approximately

$48,000 and it is "inadequate to sustain her ability to maintain a basic lifestyle"

and because she is sixty-two years old, "it is unrealistic for her to reestablish a

career." She also notes that "[p]laintiff has always been the breadwinner and

since his abandonment of the [p]arties' joint household, the financial status quo


                                                                             A-2454-20
                                       12
was never maintained." Thus, because of "these circumstances, and given the

disparity of incomes between the [parties]," plaintiff contends that she is "clearly

entitled to an award of alimony."

                        Health Insurance for the Children

      Defendant asserts that plaintiff should be responsible for providing health

coverage for the children because her "low salary [will be] greatly diminished if

she is required to maintain a family plan." She notes that plaintiff, under his

employment agreement, can provide health insurance for the children and

contends that it would be "fair[]" for him to provide the cover age because she

"cannot afford to carry this responsibility without any contributions from

[p]laintiff."

                  Unreimbursed Health Expenses for Children

      Defendant argues that although the judge directed each party to be

responsible for fifty percent of the children's health-related expenses, "he did

not consider the significant expenses that [she] already paid." Thus, she argues

that plaintiff should be required to reimburse her for past medical expenses that

plaintiff did not submit during the June 11, 2018 default hearing.




                                                                              A-2454-20
                                        13
              College and the Daughter's Private School Expenses

      According to defendant, the parties agreed that because of their daughter's

"special needs," she should attend private school. She contends that the default

hearing did not address this issue or the fact that she paid the daughter's entire

private education and related therapies without defendant's contribution.

      As to the issue of the credit, about which we are again remanding,

defendant notes that the judge required her to "reimburse for [one hundred

percent] of the funds [that plaintiff] allegedly paid toward the college education

for the [children]" in the amount "of $93,684.44 from her share of the net equity

in the former marital residence." First, she contends that plaintiff did not pay

approximately $22,000 for college costs. Second, she contends that since the

parties share joint responsibility for their children, "[p]laintiff should be

required to share in the expense of college with percentages of responsibility

being equitable based on the parties' incomes and financial circumstances."

Last, she contends that "[i]t is inequitable to saddle one parent, who earns just

$48,000 per year, with this responsibility."

                  Sale of Marital Residence and Related Costs

      Defendant contends that the equal division of proceeds and the award of

credits to plaintiff should be vacated. She asserts that the award is "lopsided"


                                                                            A-2454-20
                                       14
and "only accounts for one party's contribution of the expenses of the marital

home." She explains that she paid "for a large share of many of the expenses of

the marital residence and should be granted the opportunity to provide a detailed

accounting of her contributions for which she should be entitled to credit."

                                  Marital Debts

      In directing that the marital debt be paid from the proceeds of the sale of

the marital home under the JOD, defendant argues that the motion judge did not

consider "the fact that [she] incurred debt in her name that is marital debt and

should be a joint marital obligation of the parties."

                         Equalization of Bank Accounts

      In directing plaintiff to liquidate the joint bank accounts and equally

dividing the proceeds under the JOD, defendant complains that she "has no way

of knowing if the assets in [the joint bank] accounts accurately reflect an

equitable division of all marital assets and all expenses." Instead , she explains

that the assets in these bank accounts "cannot be distributed in a vacuum, but

must be included in a comprehensive plan of equitable distribution that is fair to

both parties."




                                                                            A-2454-20
                                       15
                                 Attorney's Fee

      In awarding legal fees to plaintiff, defendant contends that the motion

judge did not give any consideration "to the complete picture including

financial, residential, and other circumstances."

                                       B.

      We are not persuaded by any of defendant's contentions. We conclude

that despite her contentions before the motion judge and now on appeal,

defendant failed to satisfy her burden. See Johnson, 320 N.J. Super. at 378 ("The

movant must demonstrate the circumstances are exceptional and enforcement of

the judgment or order would be unjust, oppressive or inequitable."); see also

Badalamenti v. Simpkiss, 422 N.J. Super. 86, 103 (App. Div. 2011) (same).

      Significantly, defendant failed to ever justify with any competent

evidence a reason for her repeated failure to file a CIS as required by court rule

and repeatedly by the motion judge prior to the default hearing. She never

established exceptional circumstances that would support the motion judge

granting her relief.

      As to the delineated objections defendant raises to the judge's decision on

the parties' economic issues, as already noted, we conclude he sufficiently

explained his findings and reasons for denying relief under Rule 4:50-1(f). The


                                                                            A-2454-20
                                       16
judge fairly and methodically went through all the applicable statutory and court

rule factors to fairly determine all of the economic aspects of the parties' divorce,

despite defendant's non-participation and failure to provide her CIS. The judge

made his determination after considering the information before him and

assessing plaintiff's credibility. We discern no abuse of the judge's discretion.

      Defendant, instead of demonstrating an exceptional circumstance or

unjust, oppressive or inequitable results, has only proffered what sh e believes

she might have demonstrated at trial had she filed her CIS. That proffer did not

satisfy her burden because even if any portion of the JOD was erroneous, absent

proof that the results were unjust, oppressive or inequitable, we have no cause

to disturb the judgment. See Pressler & Verniero, cmt. 5.6.1. on R. 4:50-1(f)

("[T]o obtain relief under this subsection, the movant must ordinarily show that

the circumstances are exceptional and that enforcement of the order or judgment

would be unjust, oppressive or inequitable." (emphasis added) (citing US Bank

Nat'l Ass'n v. Guillaume, 209 N.J. 449, 484 (2012))).

      In light of our determination, we need not address defendant's contention

that a plenary hearing was warranted.

      Affirmed in part and remanded in part for further proceedings consistent

with our opinion. We do not retain jurisdiction.


                                                                               A-2454-20
                                        17